Appeal by defendant from a judgment of the County Court, Suffolk Cdiinty, rendered September 9, 1968, convicting him ■ of abortion and unlawful practice of medicine, upon a jury verdict, and imposing sentence. Judgment affirmed. In our opinion the trial court committed no error in allowing into evidence the statement inculpating appellant, made by the 'codefendarit who was acquitted, and in charging the jury that, if they fouríd a conspiracy to exist between appellant and said eodefendant, the statement might be considered in connection with the innocence or guilt of appellant. Even though no count of conspiracy was contained in the indictment, it was proper for the court to admit the statement and to charge as indicated (People v. Luciano, 277 N. Y. 348; People v. Bonsignore, 21 A D 2d 309; United States v. Annunziato, 293 F. 2d 373), especially in view of the overwhelming proof of appellant’s guilt (24B C. J. S., Criminal Law, § 1922 [3], pp. 163-167). Other points raised by appellant have been considered. Beldock, P. J., Christ, Brennan, Rabin and Kleinfeld, JJ., concur.